IN   THE

                              COURT       OF   CRIMINAL       APPEALS

                                                                                               RECEIVED IN
BRIAN    TAYLOR                                                                        COURT OF CRIMINAL APPEALS
VS.                                                     PD# 1403-15
                                                                                              DEC 0 7 2015
THE    STATE    OF   TEXAS

                                                                                           Abel Acosta, Clerk
                            MOTION       TO   COMPEL    THE   WARDEN^TO
             SUPPLY THE APPELLANT WITH LEGAL SUPPLIES AS NEEDED                                   pi. ,-« ...
                                                                                      COURT OF CRIMINjUjAPPEALS
                                                                                               r"T* fir/ o>->'••*
      NOW   COMES    BRIAN   TAYLOR       APPELLNT       PRO-SEVAND       MOVES     THIS     COURT


TO ORDER THE WARDEN OF BILL CLEMENTS UNIT TO SUPPLY THE A^fcKL&SSfta, Clerk

WITH    LEGAL    SUPPLIES.         THE    APPELLANT      SHOWS    THE    FOLLOWING:




1.     THE APPELLANT HAS REQUESTED SUPPLIES FROM MISS DAVIS THE

LIBRARY WORKER AND WAS DENIED ON 11/02/2015.

2.     THE APPELANT WAS GRANTED TO MOTION TO SUSPEND RULE 9.3(b)

T.R.A.P ON 10/29/2015,               AND WAS GRANTED MOTION FOR EXTENSION OF

TIME ON HIS PETITION FOR DISCRETIONARY REVIEW ON 10/29/2015.

3.    THE    APPELLANT      CANT    NOT    MEET   THE    DEAD     LINE   IF   HE    CAN NOT    RECIVE


LEGAL       SUPPLIES   TO    DO    HIS    PETITION




        WHEREFORE      THE    PETITIONE        PRAYS       THIS   HONORABLE        COURT   WILL


GRANT THIS MOTION             TO COMPLE.          AND   ANY OTHER OEDERS            DEEMED




                                                                              ECTFULLY     SUBMITTED
                                                       IN       THE


                                      COURT       OF   CRIMINAL          APPEALS


BRIAN TAYLOR                                                §

VS.                                                         §
                                                                         PD#    1403-15

STATE       OF    TEXAS




:                                                        .9.5RER

TO    THE    HONORABLE          JUDGE       OF    SAID      COURT:


        THIS          CAUSE    COMES    BEFORE         THE       COURT    PURSENT       TO    A   MOTION     TO


COMPEL.          THE    COURT       HAVING       SEEN,      INSPECTED,          AND    BEING      DULY   ADVISED


IN    THE    PREMISES          OF    SAID    MOTION         NOW    FINDES       THAT    THE       PETITIONERS


MOTION       SHOULD       BE    AND    IS    HEREBY         GRANTED.


        IT       IS    THEREFORE       ORDERED         BY       THIS    COURT    THAT    THE       PETITIONERS


MOTION       TO       COMPEL    IS    GRANTED.




            SO ORDERED ON THIS                                         DAY OF                       ,2015.




                                                                                JUDGE    PRESIDING